United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Madison Heights, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1341
Issued: October 17, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 2, 2008 appellant filed a timely appeal from a January 11, 2008 decision of the
Office of Workers’ Compensation Programs denying her request for reconsideration. Because
more than one year has elapsed from the last merit decision dated November 17, 2006 to the
filing of this appeal, the Board lacks jurisdiction to review the merits of appellant’s claim
pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office abused its discretion in denying appellant’s request for
reconsideration.
FACTUAL HISTORY
On March 10, 2006 appellant, then a 54-year-old address management specialist, filed an
occupational disease claim alleging that she developed severe depression, hypertension, ulcers
and diabetes due to stress at work. By decisions dated April 19 and November 17, 2006, the
Office denied her claim. On November 13, 2007 appellant requested reconsideration and alleged

that she developed her emotional condition due, in part, to a heavy work load.1 She repeated her
allegation that she was subjected to a hostile work environment. Appellant submitted a copy of a
March 10, 2000 memorandum and a January 4, 2001 e-mail from Annamarie DeBella in which
she described her problems with supervisors. She also submitted evidence previously considered
by the Office.
By decision dated January 11, 2008, the Office denied appellant’s request for
reconsideration on the grounds that the evidence was not sufficient to warrant further merit
review of her claim. It also noted that she now claimed a new employment factor, a heavy work
load. Previously appellant had alleged a hostile work environment, an allegation which the
Office found to be unsupported by the evidence. She was advised to file a new claim if she
wished the Office to consider a new employment factor.
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act2 does not entitle a claimant
to a review of an Office decision as a matter of right. This section vests the Office with
discretionary authority to determine whether it will review an award for or against
compensation.3 The Office, through regulations, has imposed limitations on the exercise of its
discretionary authority under section 8128(a).4
To require the Office to reopen a case for merit review under section 8128(a) of the Act,5
the Office’s regulations provide that the evidence or argument submitted by a claimant must
(1) show that the Office erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by the Office; or (3) constitute relevant and
pertinent new evidence not previously considered by the Office.6 To be entitled to a merit
review of an Office decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.7 When a claimant fails to
meet one of the above standards, the Office will deny the application for reconsideration without
reopening the case for review on the merits.8

1

The employing establishment provided a December 24, 2007 response to appellant’s new allegation of a heavy
work load and also denied her previous allegations of a hostile work environment.
2

5 U.S.C. §§ 8101-8193.

3

5 U.S.C. § 8128(a).

4

Annette Louise, 54 ECAB 783, 789-90 (2003).

5

Under section 8128(a) of the Act, “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on [her] own motion or on application.” 5 U.S.C. § 8128(a).
6

20 C.F.R. § 10.606(b)(2).

7

20 C.F.R. § 10.607(a).

8

20 C.F.R. § 10.608(b).

2

ANALYSIS
Appellant requested reconsideration of the November 17, 2006 merit decision. She
repeated her allegation that she was subjected to a hostile work environment and submitted
evidence previously of record. The Board has held that the submission of evidence or argument
which repeats or duplicates evidence or argument already in the case record does not constitute a
basis for reopening a case. Therefore, the repetition of appellant’s allegation of a hostile work
environment, the submission of evidence previously of record does not constitute relevant and
pertinent new evidence not previously considered by the Office.
In her reconsideration request, appellant also claimed a new employment factor, a heavy
work load. She submitted statements from a Ms. DeBella who described her personal problems
with supervisors. Ms. DeBella’s statements do not pertain to the issue of her allegations of a
hostile work environment. The submission of evidence or argument which does not address the
particular issue involved does not constitute a basis for reopening a case.9 The issue in the
November 17, 2006 merit decision was whether appellant sustained an injury due to a hostile
work environment. Therefore, the new allegation of a heavy work load and the statements from
Ms. DeBella do not constitute relevant and pertinent new evidence not previously considered by
the Office.
Appellant did not submit evidence or argument that showed that the Office erroneously
applied or interpreted a specific point of law, advanced a relevant legal argument not previously
considered or constituted relevant and pertinent new evidence not previously considered by the
Office. Therefore, the Office properly denied her request for reconsideration.
CONCLUSION
The Board finds that the Office did not abuse its discretion in denying appellant’s request
for reconsideration.

9

D.K., 59 ECAB __ (Docket No. 07-1441, issued October 22, 2007); Edward Matthew Diekemper, 31 ECAB
224, 225 (1979).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 11, 2008 is affirmed.
Issued: October 17, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

